EXHIBIT 10.1 LOAN AGREEMENT DATED AS OF APRIL 14, 2008 AMONG GALAXY ENERGY CORPORATION AND DOLPHIN ENERGY CORPORATION, BORROWERS, AND BRUNER FAMILY TRUST, LENDER LOAN AGREEMENT Dated as of April 14, 2008 Among GALAXY ENERGY CORPORATION AND DOLPHIN ENERGY CORPORATION Borrowers and BRUNER FAMILY TRUST Lender This LOAN AGREEMENT, dated as of April14, 2008, is by and among Galaxy Energy Corporation, a Colorado corporation, and Dolphin Energy Corporation, a Nevada corporation, debtors and debtors-in-possession (together, the “Borrowers”), and Bruner Family Trust (the “Lender”). RECITALS A.The Borrowers are independent oil and gas companies primarily engaged in the exploration for, and the acquisition and development of, crude oil and natural gas.The Borrowers filed their respective voluntary petitions for relief under chapter 11 of title 11 of the United States Code on March 14, 2008 (the “Petition Date”) in the United States Bankruptcy Court for the District of Colorado. B.The Borrowers have requested that the Lender provide the Borrowers with a line of credit in the amount of up to $4,368,100.00 to provide working capital to fund the Borrowers’ business operations in accordance with the Budget (defined below). C.Subject to the terms and conditions set forth herein, the Lender has agreed to provide such line of credit. NOW THEREFORE, the parties hereto hereby agree, effective upon the Loan Commencement Date (as hereinafter defined), as follows: ARTICLE I DEFINITIONS As used in this Agreement the following terms have the following meanings (terms defined in the singular to have a correlative meaning when used in the plural and vice versa): “Agent’s 507(b) Claim” has the meaning assigned to such term in the Interim Order and Final Order. “Agent’s Adequate Protection Lien” has the meaning assigned to such term in the Interim Order and Final Order. “Agreement” means this Loan Agreement, as amended or supplemented from time to time.References to Articles, Sections, Exhibits, Schedules and the like refer to the Articles, Sections, Exhibits, Schedules and the like of this Agreement unless otherwise indicated. “Banking Day” means any day other than a day on which commercial banks are not authorized or required to close in the United States. “Bankruptcy Cases” means the chapter 11 cases of Borrowers pending before the Bankruptcy Court under Case Nos. 08-13164 and 08-13166. “Bankruptcy Code” means title 11 of the United States Code, as amended. “Bankruptcy Court” means the United States Bankruptcy Court for the District of Colorado, or such other court having original jurisdiction over the Bankruptcy Cases. “Borrowers” has the meaning assigned to such term in the preamble hereto. “Budget” means, collectively, the emergency (one month) and the final (six and one-half months) itemized budgets of the Borrowers attached hereto as Exhibit 1 as such Budget may be amended, modified, extended or supplemented from time to time with the
